DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20100155485).
Re claim 1, Tan et al. teaches:
an image sensor with an optical axis (28);

a first variable focus lens along the axis at a second distance greater than the first distance (452a);
a second variable focus lens positioned along the optical axis at a third distance greater than the second distance (452b); and
a variable focus lens controller programmed to selectively control the first and second variable focus lenses to project short and long field of views onto the image sensor with the short field of view having a shorter focal distance and wider viewing angle than the long field of view (FIG. 16 wherein the FV1 and FV2 correspond to the angles and distances).  As the system is electronically controlled it would have been obvious to have a controller or functionally equivalent device to perform the desired zooming, such as microprocessor 11a controlling the circuitry 11);
wherein the short field of view and long field of view define first and second apertures that result from selective control of the first and second variable focus lenses by the controller (iris at 454 is interpreted to form the apertures for the zooming, and thus the winder angles have wider apertures), and additionally apertures for beam size control, aberration control, MTF (modulation transfer function), etc.  As the iris is controlled by voltage it would have been obvious for such electronic control to be performed by a controller/ processor such as discussed above.
Re the limitations regarding the equations, the Examiner notes that such equations are based on standard ones in image formation in a camera objective/ imaging system and therefore are conventional in the art.  More specifically they are multiple lens equations for determining 
 Re claim 2-3, paragraph [0009] teaches such limitations, wherein the Examiner notes that when the general conditions of a claim are taught, the selection of an optimum value/ range, such as a result effective variable, involves only routine skill in the art.  One would have been motivated to have such values based on system constraints and a desired optical effect.
Re claim 4, liquid lenses have been taught above re claim 1 (variable focus).
Re claim 5, paragraph [0133] and [0059]+ teaches such limitations wherein selection of a value/ optimum value is an obvious expedient for a desired optical effect.  Further, the Examiner notes it would have been obvious to one of ordinary skill int eh art for the controller to control the accuracy of the zoom in order to the optical power to be as accurate as possible.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al., as discussed above, in view of Ogawa et al. (US 20120248190).
Re claim 6, the teachings of Tan et al. have been discussed above but are silent to fine tuning.
Ogawa et al. generally teaches fine tuning (paragraph [0009]+).
Prior to the effective filing date, it would have been obvious to combine the teachings for a desired optical outcome of the acquired image (sharpness/ brightness/ contrast etc.) based on the image acquired.
Claims 7-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al./ Hendriks (WO 2005069054) in view of Nunnink et al. (US 20100176319).

However, the Examiner notes that typical controllers in cameras do need a processor and a memory for executing control functions.  Nonetheless, Hendrkis ‘054 teaches storing of predetermined control parameters for a predetermined focus positions appearing as a standard solution (page 13, lines 17-20 and page 13 lines 31- page 14, line 22).
Prior to the effective filing date it would have been obvious to combine the teachings in order to control and execute near and far field imaging.
Nunnink et al. teaches (paragraph [0050]+ and FIG. 4+) that 3 focus options can be selected corresponding to 3 different distances.
Prior to the effective filing date it would have been obvious o combine the teachings for ease of use by providing predetermined settings for various distances, wherein the selection of additional distances is mere optimizing of a result effective variable for expected optical results, and hence is within the ordinary skill in the art.  The Examiner notes that the selection of various short, long, medium field of views/ focal length (first, second, etc.) is obvious to one of ordinary skill in the to change the various configuration settings in order to obtain a desired optical result/ outcome by varying the controllable parameters of the system as it pertains to zooming and imaging.
Re the limitations regarding the equations, the Examiner notes that such equations are based on standard ones in image formation in a camera objective/ imaging system and therefore are conventional in the art.  More specifically they are multiple lens equations for determining optical properties of the various elements.  It would have been obvious to use known imaging 
Re the newly added limitations regarding the aperture, controller, and field of view, such limitations have been discussed above re claim 1.
Re claim 11, the Examiner notes that as the longer focal length has a narrower angle it is understood that it has a smaller aperture and thus the middle and short focal length with the wider field of view have a larger aperture.
Re claim 12, the limitations have been discussed above re claim 5.
Re claim 13, the limitations have been discussed above re claim 7.
Re the newly added limitations regarding the equations, the Examiner notes that such equations are based on standard ones in image formation in a camera objective/ imaging system and therefore are conventional in the art.  More specifically they are multiple lens equations for determining optical properties of the various elements.  It would have been obvious to use known imaging equations in an imaging system for calculation and operation purposes, which comply with laws of science/ physics.
Re claim 17, the limitations have been discussed above re claim 13+.  Re the newly added limitations regarding the equations, the Examiner notes that such equations are based on standard ones in image formation in a camera objective/ imaging system and therefore are conventional in the art.  More specifically they are multiple lens equations for determining optical properties of the various elements.  It would have been obvious to use known imaging equations in an imaging system for calculation and operation purposes, which comply with laws of science/ physics.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, due to the new prior art cited.

Additional Remarks
The Examiner has attached the Applicant proposal of 9-25-20 and a Hisamizu reference as cited in the previous rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL I WALSH/Primary Examiner, Art Unit 2887